Citation Nr: 1241448	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  06-14 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of service connection for a left inguinal hernia.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right hip arthritis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from June 1978 to November 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from  March 1994 and July 2005 RO determinations that denied the benefits sought on appeal.  In March 2010 and September 2011, the Board remanded the appeal for further evidentiary and procedural development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

Under 38 U.S.C.A. § 7105, an appeal to the Board must be initiated by a timely filed notice of disagreement (NOD) in writing and completed, after a statement of the case (SOC) has been furnished, by a timely filed Substantive Appeal. The Substantive Appeal can be set forth on a VA Form 9 (Appeal to the Board of Veterans' Appeals ) or on correspondence specifically identifying the issues appealed and setting out specific arguments relating to errors of fact or law made by the RO. 38 C.F.R. §§ 20.200 , 20.201, and 20.202. 

At the outset, it is noted that the claims file is voluminous and the procedural history of the Veteran's various claims is long and complicated.  

Left Inguinal Hernia

The Veteran originally filed a claim of service connection for a left inguinal hernia in November 1992.  In March 1993, the RO denied the claim.  Later that month, the Veteran was notified of the adverse action.  In February 1994, the RO received the Veteran's statement in which he referenced the March 1993 notification letter denying his claim and he submitted additional evidence in support of his claim. In March 1994, the RO reviewed the additional evidence and denied the claim.  In April 1994, the Veteran was informed of the adverse action.  In July 1994, the Veteran submitted a statement in which he referred to the April 1994 notification letter and expressed his disagreement.  In August 1994, the RO issued a SOC.  In a September 1994 statement, the Veteran indicated he wanted a personal hearing and would be filing a VA Form 9 after the hearing.  In January 1995, the Veteran was afforded a RO hearing in which he provided testimony regarding the left inguinal hernia.   In August 1995, the RO issued the Veteran a supplemental statement of the case (SSOC) addressing, among other issues, service connection for a left inguinal hernia. He was also informed in the cover letter to the August 1995 SSOC that he needed to file a Form 9 within 60 days if he wanted the Board to review his appeal. Thereafter, the Veteran did not respond.  

In March 2010 and September 2011, the Board assumed jurisdiction over the matter of whether new and material evidence had been presented to reopen a claim of service connection for a left inguinal hernia and remanded the matter for further development.  As explained above, the Veteran failed to file a timely VA Form 9 (substantive appeal) stemming from the 1993 RO action.  This decision became final. Arguably, however, his January 1995 hearing testimony reduced to writing does constitute a timely substantive appeal of the March 1994 RO decision. See Tomlin v. Brown, 5 Vet. App. 355 (1993) (hearing testimony before the RO, when reduced to writing, can constitute a notice of disagreement). )  But see August 1995 SSOC. 

In Percy v. Shinseki, 23 Vet. App. 37 (2009), the Court held that VA may waive any issue of timeliness in the filing of a Substantive Appeal, either explicitly or implicitly. Id. at 45. By remanding the claim in 2010 and 2011, the Board treated the left inguinal matter as if it were part of the ongoing appeal, apparently concluding that the hearing testimony was a timely, adequate substantive appeal despite the RO's instructions to the Veteran in the August 1995 SSOC and his apparent failure to respond.  In other words, the Board took jurisdiction of a claim that had been pending since the early 1990s.

Pursuant to the Board's remand in September 2011 the RO was directed to apply an earlier  version of the regulation governing attempts to reopen previously-denied, final claims as the Veteran's petition to reopen a claim of service connection for a left inguinal hernia has remained pending since the early 1990s.  The last prior final denial as to service connection for a left inguinal hernia is in March 1993. The RO is instructed to review the entire case in an attempt to determine whether new and material evidence has been presented  since the March 1993 RO decision.  The basis for the prior denial was that a ". . .hernia  was not shown during [] active military service."

Right Hip Arthritis

The RO denied the Veteran's initial claim of service connection for right hip arthritis in May 2000. He did not appeal this determination and it became final. This is the last prior final denial. The basis for the denial was the lack of evidence establishing a diagnosis or a relationship to service.  In December 2004, the Veteran filed a petition to reopen his claim of service connection for right hip arthritis. In July 2005, the RO denied the petition.  In September 2005, the Veteran filed a timely NOD.  In December 2005, he was issued a SOC.  In May 2006, the Veteran filed a timely VA Form 9, perfecting his appeal to the Board. 

The Secretary of VA most recently amended 38 C.F.R. § 3.156(a) on August 29, 2001, for the purpose of redefining what constitutes new and material evidence in order to reopen a final decision.  See 38 C.F.R. § 3.156(a) (2003).  These changes are prospective, however, and only apply to claims filed on or after August 29, 2001.  66 Fed.Reg. 45620 (Aug. 29, 2001).  The petition to reopen a claim of service connection for right hip arthritis was raised in December 2004 (long after August 29, 2001); thus, these regulatory changes apply to the present case.  Thus, for purposes of ensuring that the proper regulatory standard is applied to the Veteran's attempt to reopen his previously-denied claim, another remand is required.  In this regard, the correct regulation which is applicable to the case is the currently-effective version of the regulation.  38 C.F.R. § 3.156 (2012).

VA is required to consider all of the evidence received since the last disallowance in May 2000 in rendering a determination as to whether new and material evidence has been presented to reopen the claim of service connection for right hip arthritis.  Hickson v. West, 12 Vet. App. 247, 251 (1999).  

Lastly, it appears that the Veteran has been receiving VA medical care throughout the lengthy appeal period.  However, reports reflecting such care have not been added to his paper claims file or to his Virtual VA file, and thus have not been reviewed by adjudicators in connection with this appeal.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, prior to further review of the Veteran's appeal, his medical records should be updated for the file.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all records of VA medical treatment afforded to the Veteran by the North Texas Heather Care System, to include all VA Medical Centers and related clinics, after October 2007 for inclusion in the file.

2. After the development requested above has been completed, the AOJ should again review the entire record, performing a thorough review in order to determine whether new and material evidence has been submitted to reopen the claims.  

a. The AOJ should assess the evidence added to the record since the May 2000 denial of the claim of service connection for arthritis of the right hip (for newness and materiality) and in so doing apply the current version of 38 C.F.R. § 3.156 which governs claims filed after August 29, 2001, and

b.  The AOJ should assess the evidence added to the record since the March 1993 denial of service connection for a  left inguinal hernia (for newness and materiality), applying the version of 38 C.F.R. §3.156 in effect at the time he filed his claim in February 1994.  

If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


